



 
 
 
 
 
 
 
 
Exhibit 10.36
 
 
 
 
 
 
 
 
 
 
 
 
CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
sonobuoytechsystemsa01.jpg [sonobuoytechsystemsa01.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontractor:
Sparton DeLeon Springs, LLC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date:
18-Jan-17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Number:
ERAPS017-342
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Modification:
Initial
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mod Effective Date:
NA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer:
US Navy-NAVAIR
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Contract Number:
N00421-14-D-0025 DO 0011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Program:
101B and 125 FY17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Contract Value:
[___________]
Fee
Funded
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
USSI:
[____]
[___________]
[___________]
[___________]
 
 
 
 
 
 
 
 
 
 
 
 
 
Sparton:
[____]
[___________]
[___________]
$35,302,078.56
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton DeLeon Springs, LLC. and UnderSea
Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4868 East Park
30 Drive, Columbia City, Indiana 46725 and Sparton DeLeon Springs, LLC., 5612
Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton” or “Seller”). As
such, ERAPSCO provides authorization for the Seller to perform requirements
identified in the attached customer contract and as summarized herein.
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general
 
 
 
 
 
 
 
 
 
 
 
 
 
ERAPSCO/ STS
 
 
 
Sparton DeLeon Springs, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/
 
By:
/s/
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
Scott Newman
 
Name
Donellen Ray
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
ERAPSCO Contract Administrator
 
Title:
Contracts
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
1/18/2017
 
Date
1/18/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
 
 
 
Page 2 of 3
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Information
 
 
 
 
 
 
 
 
Customer Name:
US Navy Navair
 
Technical Contact:
Tim Perry
 
 
Contract Contact:
James Smith
 
Phone:
812-863-7070 209
 
 
Phone:
307-757-5255
 
Email:
tim.perry@navy.mil
 
 
Email:
james.m.smith@navy.mil
 
Bid Number:
FY17 IDIQ
 
 
 
 
 
 
 
 
 
 
 
 
 
End User:
US Navy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contract Terms
 
 
 
 
 
 
 
 
 
Contract Type:
FFP
 
 
 
 
 
 
 
Period of Performance:
1/18/17
to
1/18/19
 
 
 
 
 
Shipping Terms:
FOB Origin
 
Freight Forwarder:
NA
 
 
Payment Terms:
Net 30
 
Export License Required:
No
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Line Item Number (SLIN) Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SLIN: 001
 
 
 
 
 
 
 
 
 
Product Description:
Q101B
 
Quantity:
[___________]
 
 
 
Price:
[___________]
 
Delivery Date:
1/18/2019
 
 
 
 
Product Specifications:
 
 
 
Packaging Specifications:
 
 
 
 
 
 
 
 
 
 
 
 
SLIN Total:
[_____________]
 
 
 
 
 
 
 
 
 
 
 
 
 
SLIN: 002
 
 
 
 
 
 
 
 
 
Product Description:
Q125
 
Quantity:
[___________]
 
 
 
Price:
[___________]
 
Delivery Date:
1/18/2019
 
 
 
 
Product Specifications:
 
 
 
Packaging Specifications:
 
 
 
 
 
 
 
 
 
 
 
 
SLIN Total:
[_____________]
 
 
 
 
 
 
 
 
 
 
 
 
 
SLIN: 003
 
 
 
 
 
 
 
 
 
Product Description:
 
 
Quantity:
 
 
 
 
Price:
 
 
Delivery Date:
 
 
 
 
 
Product Specifications:
 
 
 
Packaging Specifications:
 
 
 
 
 
 
 
 
 
 
 
 
SLIN Total:
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
 
 
 
Page 3 of 3
 
 
 
 
 
 
 
 
 
 
 
 
SLIN: 004
 
 
 
 
 
 
 
 
 
Product Description:
 
 
Quantity:
 
 
 
 
Price:
 
 
Delivery Date:
 
 
 
 
 
Product Specifications:
 
 
 
Packaging Specifications:
 
 
 
 
 
 
 
 
 
 
 
 
SLIN Total:
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
SLIN: 005
 
 
 
 
 
 
 
 
 
Product Description:
 
 
Quantity:
 
 
 
 
Price:
 
 
Delivery Date:
 
 
 
 
 
Product Specifications:
 
 
 
Packaging Specifications:
 
 
 
 
 
 
 
 
 
 
 
 
SLIN Total:
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Total:
$35,302,079
 
 
Miscellaneous Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See tracking sheet/contract for delivery details
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






